         Case 4:19-cv-03845 Document 5 Filed on 10/22/19 in TXSD Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    Burleson County,

             Plaintiff,                              Case No.: 4-19-cv-03845

    v.

    Walmart Inc., et al.,

             Defendants.

    RULE 7.1 DISCLOSURE STATEMENT OF MALLINCKRODT LLC, SPECGX LLC,
                         AND MALLINCKRODT PLC

       In accordance with Federal Rule of Civil Procedure 7.1 and the Court’s Order for
Conference and Disclosure of Interested Parties, the following information is provided for named
defendants Mallinckrodt LLC, Mallinckrodt plc, and SpecGx LLC: 1

     1. Defendants Mallinckrodt LLC, Mallinckrodt plc, and SpecGx LLC are financially
        interested in this case.

        Other than the above-named entities and the other parties to the litigation, Defendants are
not currently aware of any other individuals or entities that are financially interested in this case.

Dated: October 22, 2019                                Respectfully submitted,

                                                       PARSONS MCENTIRE MCCLEARY PLLC

                                                       By: /s/ Roger L. McCleary
                                                       Jeffrey R. Parsons
                                                       Texas Bar No. 15547200
                                                       Federal ID No. 2411
                                                       jparsons@pmmlaw.com

1
  Mallinckrodt plc, an Irish corporation headquartered in the United Kingdom, disputes that it has
been served, and expressly reserves all defenses, including those related to personal jurisdiction
and service of process, and provides this disclosure statement subject to its Special Appearance
and Motion to Quash and does not waive its Special Appearance or Motion to Quash by joining in
this disclosure statement. Please be advised this disclosure statement does not constitute an
appearance in this matter, and SpecGx LLC and Mallinckrodt LLC do not waive any of their
substantive or procedural rights, including but not limited to their rights to challenge personal
jurisdiction and service of process.
Case 4:19-cv-03845 Document 5 Filed on 10/22/19 in TXSD Page 2 of 3



                                    Roger L. McCleary
                                    Texas Bar No. 13393700
                                    Federal ID No. 205
                                    rmcleary@pmmlaw.com
                                    James C. Burnett
                                    Texas Bar No. 24094025
                                    Federal ID No. 2983272
                                    jburnett@pmmlaw.com
                                    One Riverway, Suite 1800
                                    Houston, Texas 77056
                                    Telephone: (713) 960-7315
                                    Facsimile: (713) 960-7347

                                    ROPES & GRAY LLP

                                    Rocky C. Tsai*
                                    California Bar No. 221452
                                    Rocky.Tsai@ropesgray.com
                                    Traci J. Irvin*
                                    California Bar No. 309432
                                    Traci.Irvin@ropesgray.com
                                    Three Embarcadero Center
                                    San Francisco, California 94111
                                    Telephone: (415) 315-6300
                                    Facsimile: (415) 315-6350

                                    Erin R. Macgowan*
                                    Massachusetts Bar No. 685746
                                    Erin.Macgowan@ropesgray.com
                                    Mark S. Gaioni*
                                    Massachusetts Bar No. 688438
                                    Mark.Gaioni@ropesgray.com
                                    Prudential Tower
                                    800 Boylston Street
                                    Boston, Massachusetts 02199
                                    Telephone: (617) 951-7000
                                    Facsimile: (617) 951-7050

                                    *denotes national counsel who will seek pro
                                    hac vice admission

                                    Counsel for Defendants Mallinckrodt LLC
                                    and SpecGx LLC and Specially Appearing
                                    Defendant Mallinckrodt plc
          Case 4:19-cv-03845 Document 5 Filed on 10/22/19 in TXSD Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
electronically served upon all counsel of record on the 22nd day of October 2019.

                                        /s/ Roger L. McCleary
                                        Roger L. McCleary
3048528
